Petitioner applies for leave to appeal from the denial of a writ of habeas corpus by Judge Michael J. Manley of the Supreme Bench of Baltimore. He was convicted in the Circuit Court for Frederick County of assault and battery and sentenced to five years in the Maryland House of Correction.
Petitioner complains of not having a preliminary hearing. This is not necessary for the obtention of a valid indictment. He also states he was denied the opportunity to summons witnesses and to take the stand in his own defense. Petitioner was represented by counsel at his trial. Habeas corpus cannot be made a substitute for appeal.
Application denied, without costs.